Citation Nr: 1730573	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent between October 14, 2009 and November 4, 2015, and in excess of 70 percent since November 5, 2015, for posttraumatic stress disorder (PTSD) with dysthymic disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The issue of entitlement to service connection for esophageal cancer will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the evidentiary record.

By a decision dated in June 2014, the Board granted entitlement to an initial 30 percent disability rating, but no higher, for posttraumatic stress disorder from September 9, 2008 to October 14, 2009, and granted entitlement to a 50 percent disability rating, but no higher, for PTSD after October 14, 2009.  The Board also found the issue of entitlement to a total disability rating based on individual unemployability had been raised by the record, and remanded the issue for further development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran appealed the Board's June 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Partial Remand (JMR) requesting that the Court vacate the Board's decision only as to entitlement to a disability rating in excess of 50 percent from October 14, 2009 for PTSD, and remand the matter.  In a February 2015 order, the Court endorsed the JMR, and the Veteran's claim of entitlement to a disability rating in excess of 50 percent for PTSD from October 14, 2009 was returned to the Board for compliance with the instructions in the January 2015 Court-adopted JMR.

In October 2015, the Board remanded the issues of entitlement to a disability rating in excess of 50 percent for PTSD from October 14, 2009 and entitlement to a TDIU for further development.

In a March 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted a disability rating of 70 percent for the Veteran's PTSD with dysthymic disorder, effective November 5, 2015.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2016, the Veteran testified at a second videoconference hearing before another VLJ.  A transcript of that hearing is associated with the evidentiary record.

The law requires that if multiple VLJs conduct a hearing on appeal that the matter decided by a panel of at least three VLJs.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  As such, during the course of the August 2016 Board hearing, the representative specifically waived the Veteran's right to a third hearing.  Therefore, in accordance with Arneson, an additional hearing is not required.

Since the issuance of the March 2016 supplemental statement of the case, the Veteran's representative submitted briefs in March 2016 and September 2016.  The representative has waived consideration of this evidence by the AOJ.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C.A. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues of entitlement to an increased disability rating for PTSD and entitlement to a TDIU will be addressed in this decision.  The issue of entitlement to service connection for esophageal cancer will be addressed in a separate decision because the Veteran testified before only one VLJ on that issue.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, total occupational and social impairment is not shown.

2.  As of October 14, 2009, the Veteran's only service-connected disability, PTSD, is rated at 70 percent disabling.

4.  The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130 (2016).

2.  The criteria for entitlement to a TDIU have been met as of October 14, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.

VA's duty to notify was satisfied by letters in November 2008 and February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Lay statements, service treatment records, service personnel records, VA treatment records, and identified private treatment records have been associated with the evidentiary record.

Along with his September 2008 claim, the Veteran submitted a general Authorization and Consent to Release Information form for treatment records from Dr. L.R.M.  The RO undertook appropriate development in an attempt to obtain these treatment records by November 2008 and January 2009 letters to Dr. L.R.M., and a January 2009 letter to the Veteran.  See 38 C.F.R. § 3.159(c).  No treatment records from Dr. L.R.M. were received.  In September 2010, the Veteran submitted a new Authorization and Consent to Release Information form regarding treatment records from Dr. L.R.M.; however, this form listed only one office visit in November 2009 related to the Veteran's esophageal cancer.  Further, neither the Veteran nor his representative has indicated the Veteran has received treatment or counseling regarding his PTSD and/or employability from Dr. L.R.M.  See, e.g., September 2010 videoconference hearing testimony (receiving treatment for PTSD at the Altoona VA Medical Center since September 2009).  Accordingly, the Board finds the September 2010 Authorization and Consent to Release Information form has not triggered any further duty to assist regarding treatment records from Dr. L.R.M. in relation to the Veteran's claims for increased disability ratings for PTSD and/or for a total disability evaluation based on individual unemployability due to service connected disorders.

In general, VA has a duty to obtain Social Security Administration (SSA) records when it has actual notice that the veteran is receiving SSA benefits, and there is a potential that such records are relevant to the veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this case, however, the evidence of record indicates the Veteran's SSA benefits are not disability benefits.  See March 2016 SSA Inquiry.  As such, the Board concludes that the evidentiary record does not establish a reasonable possibility that there are SSA records relevant to the claims on appeal.

In the August 2011 remand, the Board instructed the AOJ to obtain the Veteran's VA treatment records dated since March 2010, and then afford the Veteran a new VA PTSD examination.  VA treatment records dated to August 2011 were associated with the evidentiary record, and the Veteran was afforded a new VA PTSD examination in August 2011.  The August 2011 VA examiner reviewed the evidentiary record, interviewed and examined the claimant, and reported the nature and severity of the Veteran's PTSD, to include effects on his ability to work.

In the June 2014 remand, the Board instructed the AOJ to obtain the Veteran's VA treatment records dated since August 2011, and then afford the Veteran a VA psychiatric examination to determine the current nature and severity of his PTSD, and address whether PTSD prevents the appellant from performing all forms of substantially gainful employment consistent with his education and occupational experience.  The AOJ was then instructed to adjudicate the claim of entitlement to a TDIU.  VA treatment records dated up to October 2015 were associated with the evidentiary record.  In July 2015, a VA psychiatric examiner reviewed the evidentiary record, and provided an opinion regarding the effects of the Veteran's PTSD on his ability to work.

In the October 2015 remand, the Board, in pertinent part, noted that the July 2015 VA examiner's opinion was based solely upon a review of the evidentiary record, and a formal examination and evaluation of the Veteran as requested by the Board had not been performed.  The Board further noted that adjudication of the issue of entitlement to a TDIU had not yet been accomplished.  The Board instructed the AOJ to schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his PTSD, and provide an opinion addressing the degree to which the Veteran's PTSD results in any functional impairment, and to describe the extent of any such impairment.  VA treatment records dated up to February 2016 have been associated with the evidentiary record.  In November 2015, the Veteran was afforded a VA psychiatric examination.  The VA examiner reviewed the evidentiary record, interviewed and examined the Veteran, and addressed the nature and severity of his PTSD and major depressive disorder, which the examiner found to be secondary to the Veteran's active duty service.  The November 2015 VA examiner also addressed the occupational and social impairment resulting from the Veteran's service-connected PTSD.

In September 2015, the representative submitted an August 2015 psychoeducational report from Dr. S.P.S., who indicated he and a colleague had examined the Veteran and interviewed the appellant and his wife.  The August 2015 report discussed the nature and severity of the Veteran's service-connected PTSD during the appeal period before the Board, as well as the functional effects of the disorder on his ability to obtain and maintain employment.

The Board finds the August 2011 and November 2015 VA examination reports, as well as the August 2015 psychoeducational report from Dr. S.P.S., are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  The reports also discuss the impact of the disability on the Veteran's daily living.  Based on the examinations and the absence of evidence of worsening symptomatology since the most recent examination, the Board concludes the August 2011, August 2015, and November 2015 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the association of the Veteran's VA treatment records with the evidentiary record, the August 2011 VA examination and report, the July 2015 VA examiner's opinion, the August 2015 Dr. S.P.S. examination and psychoeducational report, the November 2015 VA examination and report, and the subsequent readjudication of the claims in March 2016 based upon all the evidence of record, the Board finds there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Increased Rating for PTSD

      Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125(a).

Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the RO certified the Veteran's appeal to the Board in 2010, this claim is governed by the DSM-IV. 

Under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

According to the DSM-IV, in relevant part, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

      Schedular Analysis

As discussed in the Introduction of this decision, the time period in issue is from October 14, 2009 to the present.

The Board initially notes that, in addition to PTSD, diagnoses of other nonservice-connected mental disorders are of record, to include dysthymic disorder and major depressive disorder.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Notably, in this case, the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's nonservice-connected mental disorders and those caused by his service-connected PTSD throughout the appeal period.  Resolving reasonable doubt in the Veteran's favor, for the purposes of this decision, the Board will consider all of his mental health symptoms to be related to his service-connected PTSD in the adjudication of this claim.

After reviewing the evidence of record as a whole, to include the Veteran's VA treatment records, lay statements from the Veteran and his wife, and the hearing testimony, the Board finds that a disability rating of 70 percent, but no higher, is warranted from October 14, 2009.

First, the Board finds that the totality of the evidence of record indicates the Veteran's PTSD has resulted in occupational impairment that more nearly approximates total occupational impairment.

The evidence of record indicates the Veteran last maintained full-time employment in 2007, at which time he retired following over 20 years of service as a corrections officer.  See, e.g., August 2015 Dr. S.P.S. psychoeducational report; April 2012 VA Form 21-8940; May 2009 VA examination report.  

Following his retirement from full-time employment, the Veteran obtained a part-time position in October 2008 driving a bus transporting elderly individuals.  The evidence of record indicates the Veteran left this position in November 2009.  See April 2012 VA Form 21-8940; November 2009 VA Form 21-8940; February 2009 VA Form 21-4192.  The Veteran has indicated he chose to leave this position because he was concerned about falling asleep while driving due fatigue resulting from his persistent nightmares and sleep disturbances.  See June 2010 Form 646 statement; November 2009 VA Form 21-8940.  An October 14, 2009 VA treatment record indicates the Veteran reported noticing a worsening in his sleep interfering with his daytime activities.  The evidence of record indicates the Veteran has continued to experience persistent nightmares and sleep problems throughout the appeal period, with resulting daytime fatigue.  See February 1, 2016 VA behavioral health (BH) general progress note; August 2015 Dr. S.P.S. psychoeducational report; May 2015 VA BH psychologist follow-up note; March 2013 VA BH physician extender follow-up note; August 2011 VA examination report; October 2010 wife statement; September 2010 videoconference hearing testimony; August 2010 VA BH follow-up note; June 2010 VA BH follow-up note; November 4, 2009 VA mental health progress note.

The Veteran has also indicated that his hypervigilance caused him to have difficulty with individuals sitting behind him on the bus.  The Veteran stated that having people sitting behind him caused increased "paranoia," and that he would keep checking the mirror instead of watching the road.  See, e.g., August 2011 VA examination report; September 2009 videoconference hearing testimony; see also July 2015 VA examiner's opinion ("paranoia" reported by the Veteran not true paranoia in the sense the term is used in clinical diagnoses).  The evidence of record indicates the Veteran continues to experience hypervigilance as a symptom of his PTSD, and that he continues to prefer to sit along perimeters so he can see everyone and everything around him.  See August 2016 videoconference hearing testimony; April 2012 VA Form 21-8940; October 2010 wife statement; September 2010 videoconference hearing testimony; May 2010 VA social work initial evaluation note; November 2009 notice of disagreement.  Further, the Veteran reported experiencing increased anxiety, hypervigilance, and irritability related to passengers not listening to him, removing their seatbelts, and not remaining seated.  The Veteran reported he worried this increased irritability, anxiety, and stress would lead to an altercation with a passenger.  See August 2016 videoconference hearing testimony; November 2015 VA examination report; August 2015 Dr. S.P.S. psychoeducational report; August 2011 VA examination report; September 2010 videoconference hearing testimony.

The evidence of record indicates that one of the ways the Veteran has attempted to cope with these symptoms is by trying to maintain control however he can, which has manifested in obsessive-compulsive like traits, such as repeatedly checking doors and locks, being "fussy" about his cars and the house being clean, and what his wife has described as wanting everything to be "done to perfection."  See, e.g., August 2016 videoconference hearing testimony; August 2015 Dr. S.P.S. psychoeducational report; May 2015 VA BH psychologist follow-up note; April 2015 VA BH psychologist follow-up note; August 2014 VA BH physician extender follow-up note; November 2009 notice of disagreement.  Such coping mechanisms can cause others to see the Veteran as overly rigid or controlling.  See, e.g., August 2016 videoconference hearing testimony; November 2015 VA BH psychologist follow-up note; August 2015 Dr. S.P.S. psychoeducational report; April 2015 VA BH psychologist follow-up note; August 2014 VA BH physician extender follow-up note.  Further, the evidence of record indicates the Veteran will experience increased anger, irritability, and stress when he feels he is not in control, or others are not following "the rules," as evidenced by his reports of road rage and arguments with his wife.  See, e.g., November 2015 VA BH psychologist follow-up note; June 2015 VA BH psychologist follow-up note; April 24 2015 VA BH psychologist follow-up note; July 2015 VA BH general progress note; August 2014 VA BH physician extender follow-up note; November 2013 VA BH physician extender follow-up note; July 9 2013 VA BH psychologist follow-up note.  

The Veteran's VA treatment records also indicate the Veteran experiences increased anxiety and worry related to, and a tendency to focus on, issues he cannot control, such as the possibility of his cancer returning or events on the news.  See, e.g., December 2012 VA BH psychologist follow-up note; VA individual therapy notes throughout 2010 to 2012; see also August 2015 Dr. S.P.S. psychoeducational report; December 2011 VA BH psychologist intake follow-up note.

Further, the evidence of record indicates that he has further withdrawn from public life.  See, e.g., August 2011 VA examination report.  The Veteran has reported having problems with crowds due to his hypervigilance, and increased anxiety when around groups of strangers.  See, e.g., October 2010 wife statement; June 2010 VA BH follow-up note; May 2010 VA social work initial evaluation note; November 2009 notice of disagreement.  

In the August 2015 psychoeducational report, Dr. S.P.S. noted the Veteran appears to ruminate over matters and experiences guilt about previous actions, and that the ruminations are exacerbated during increased stress.  The Veteran's VA treatment records corroborate this finding, with multiple notations of ruminating thoughts throughout the appeal period.  See, e.g., August 2014 VA BH physician extender follow-up note; November 2013 VA BH physician extender follow-up note; July 2013 VA BH physician extender follow-up note; March 2013 VA BH physician extender follow-up note; September 2010 VA BH follow-up note; August 2010 VA BH follow-up note.  Dr. S.P.S. concluded his report with the opinion that the Veteran displays a marked impairment in his functioning across his past work, and that the combination of the Veteran's lower insight and his increased PTSD symptoms "suggests a high likelihood of severe problems with employment and multiple triggers that would greatly exacerbate [his] symptoms."

After considering the totality of the evidence of record, the Board resolves reasonable doubt in the appellant's favor, and finds that he suffers occupational impairment which more nearly approximates total occupational impairment due to his PTSD.  The evidence indicates the Veteran's persistent nightmares and sleep disturbances result in daytime fatigue.  The Veteran's continued attempts to obtain or maintain control over the people and situations around him as a coping mechanism for his symptoms would likely cause strife with others, as these coping mechanisms can appear as rigid, controlling, and perfectionistic to others.  Further, the evidence of record indicates the Veteran's inability to maintain control would likely cause increased levels of symptoms such as anxiety, worry, stress, hypervigilance, and irritability in the Veteran, as well as potential ruminations over that which the Veteran finds distressful but cannot control.  The Veteran's stress and hypervigilance are likely to be increased further in situations involving multiple strangers and/or crowds.  As discussed by Dr. S.P.S., the Veteran's lower insight into his PTSD symptoms and effects, and his increased PTSD symptoms suggest a high likelihood the Veteran would experience severe problems with employment and multiple triggers that would greatly exacerbate his symptoms.  Accordingly, the Board finds the totality of the evidence of record indicates the Veteran's service-connected PTSD causes occupational impairment which more nearly approximates total occupational impairment from October 14, 2009.

However, the Board finds that although the Veteran's PTSD symptoms cause deficiencies in his social and family functioning, commensurate with a 70 percent disability rating, but total social impairment is not shown.

The evidence of record indicates the Veteran has been married to his wife for over 47 years and his wife is generally supportive of the Veteran.  See, e.g., April 2015 VA BH psychologist follow-up note; March 2015 VA BH psychologist intake note; December 2013 VA BH treatment planning note; September 2010 videoconference hearing testimony; October 2009 VA mental health E&M interdisciplinary note.  However, the evidence of record indicates the Veteran's PTSD symptoms cause strain in his relationship with his wife.  The Veteran and his wife have both indicated they argue a lot, including when they drive together.  See, e.g., August 2016 videoconference hearing testimony; November 2015 VA BH psychologist follow-up note; April 2015 VA BH psychologist follow-up note; November 2013 VA BH physician extender follow-up  note; March 2013 VA BH physician extender follow-up  note; March 2013 VA BH psychologist follow-up note; October 2009 VA mental health progress note.  The Veteran's wife has also expressed frustration over what she sees as the Veteran's controlling and/or perfectionistic nature toward her, and at one point described him as verbally abusive.  See April 2015 VA BH psychologist follow-up note; December 2014 VA BH general progress note; August 2014 VA BH physician extender follow-up note; May 2012 VA BH psychologist follow-up note.  In an October 2010 statement, the Veteran's wife reported that over the years she and the Veteran would not remain at parties and would leave early due to the Veteran's anxiety, which would cause numerous fights and was very embarrassing for her.  She also described an incident at which time she called the police on the Veteran, which will be discussed in further detail below.  She stated that she and the Veteran no longer sleep in the same bed together, and that she had consulted a lawyer, but decided she would try and stay with the Veteran.  During the August 2016 hearing before the Board, the Veteran acknowledged their frequent arguing, but also indicated that due to the length of their marriage, he and his wife will have to work things out, because neither of them is going anywhere.  

The evidence of record also indicates the Veteran continues to maintain relationships with his two adult sons and their families.  Throughout the appeal period the Veteran and his family have spent holidays together, as well as going on vacations.  The Veteran has also reported going on annual fishing trips with his son.  See, e.g., December 2015 VA BH psychologist follow-up note; June 2015 VA BH psychologist follow-up note; March 2015 VA BH psychologist intake note; August 2014 VA BH physician extender follow-up note; December 2013 VA BH treatment planning note; June 2012 VA BH psychologist follow-up note; September 2010 videoconference hearing testimony; June 2010 VA BH follow-up note.

Finally, while the Veteran's treatment records indicate the Veteran's PTSD symptoms include social isolation, the Veteran has had some social contacts and interactions outside of his family members throughout the appeal period.  See March 2015 VA BH psychologist intake note; October 2009 VA mental health E&M interdisciplinary note.  The evidence of record includes reports of a fishing trip with his son and some others, that the Veteran and his wife go to a gym together three days per week, and the Veteran has reported at least one good friend and interactions with others at events.  See, e.g., February 2016 VA BH psychologist follow-up note; August 2015 Dr. S.P.S. psychoeducational report; June 2015 VA BH psychologist follow-up note; see also May 2010 VA social work initial evaluation note (some friends that are supportive).

Therefore, considering the totality of the medical and lay evidence of record, the Board finds that the Veteran is able to maintain relationships with his family members, to include his wife, as well as his adult sons and their families.  The Board finds the evidence of record also indicates the Veteran has had limited social interactions outside his family members.  While the Veteran's PTSD symptoms, such as his anxiety, worry, anger, irritability, and obsessive-compulsive like traits may strain these relationships, especially with his wife, the totality of the evidence of record does not indicate the Veteran experiences total social impairment.  Therefore, the Board finds the Veteran's social functioning from October 14, 2009 more nearly approximates that contemplated by the 70 percent rating criteria.

Finally, although the Veteran may meet some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board finds the Veteran's PTSD symptoms, including their frequency, severity, and duration, more closely approximate those enumerated in the schedule of ratings for mental disorders for a 70 percent disability rating, not a 100 percent disability rating.  See 38 C.F.R. § 4.130.

First, the Veteran has reported that over the years, he will see faces at night, and/or see the eyes of the people he has killed looking at him.  See August 2016 videoconference hearing testimony; August 2015 Dr. S.P.S. psychoeducational report; September 2010 videoconference hearing testimony.  It is unclear from the evidence of record whether the Veteran has experienced this at various times of day, or in conjunction with his sleep disturbances and/or nightmares.  See August 2016 videoconference hearing testimony (reporting he sometimes sees the faces for just a second when he wakes up at night); September 2010 videoconference hearing testimony (sees people's faces, eyes looking at him at night).  However, the Veteran's mental status examinations throughout the appeal period have repeatedly found no perceptual disturbances, delusions, or hallucinations.  Further, the Veteran's VA treatment records and examination reports have not indicated any reports of delusions or hallucinations by the Veteran, or found upon examination.  Accordingly, the Board finds that even if the Veteran's reports were to be characterized as a delusion or hallucination, the evidence of record indicates they are at most intermittent.  Therefore, the Board finds these symptoms are not of the frequency, severity, and duration as persistent delusions or hallucinations as contemplated by a 100 percent rating in the schedule of ratings for mental disorders.

Further, as discussed above, the evidence of record indicates the Veteran's PTSD is manifested by obsessive-compulsive like traits, such as checking doors and locks, and counting stairs.  See, e.g., August 2016 videoconference hearing testimony; May 2015 VA BH psychologist follow-up note; November 2009 notice of disagreement.  However, the evidence of record does not indicate that such traits have affected the Veteran's ability to perform activities of daily living, as the Veteran's mental status examinations all report the Veteran as having good hygiene.  Further, neither the Veteran nor his wife has indicated such traits have affected the Veteran's ability to function independently, but that they have caused tension in their relationship.  Therefore, the Board finds these symptoms are not of the frequency, severity, and duration as an intermittent inability to perform activities of daily living as contemplated by a 100 percent rating in the schedule of ratings for mental disorders, but instead at most would more nearly approximate obsessional rituals which interfere with routine activities as contemplated by a 70 percent disability rating.

The evidence of record also indicates the Veteran has experienced suicidal ideation during the appeal period.  In August 2010, the Veteran reported some fleeting suicidal ideation, but denied a plan or urgency.  See August 2010 VA BH follow-up note.  In September 2010, the Veteran testified that he has thought about suicide, but that he did not know if he would ever carry it out because of his family.  Upon the August 2015 interview with Dr. S.P.S., the Veteran's wife expressed concern over the Veteran's depressive thoughts and suicidal ideation, and stated the Veteran had made comments about feeling he has "no reason to be here," and wanting to drive off of a cliff.  However, the totality of the evidence of record indicates such suicidal ideations appear to occur intermittently, at most, as the Veteran's VA treatment records throughout the appeal period have otherwise consistently indicated the Veteran has denied suicidal ideation, no suicidal ideation was apparent or identified, and risk screens were negative.  Therefore, the Board finds this symptom is not of the frequency, severity, and duration as a persistent danger of hurting himself as contemplated by a 100 percent rating in the schedule of ratings for mental disorders, but instead more nearly approximates suicidal ideation as contemplated by a 70 percent disability rating.

Finally, the evidence of record indicates the Veteran's PTSD has manifested in anger, irritability, and hypervigilance.  The Veteran and his wife have indicated the Veteran always keeps a gun under his bed or in his room, and the Veteran testified that he keeps the gun unloaded, but that he is "concerned" about the people who live downstairs.  See August 2016 videoconference hearing testimony; August 2015 Dr. S.P.S. psychoeducational report; October 2010 wife statement.  In September 2010, the Veteran testified before the Board that he was getting very irritable, and that a couple of times he almost "fired a hand clip, almost crossed that line again...."  As discussed above, the Veteran's wife has indicated the Veteran can be very controlling due to his "perfectionist" ways, and on one occasion she stated the Veteran is verbally abusive.  See, e.g., April 2015 VA BH psychologist follow-up note.  The Veteran and his wife have also described an incident in which the Veteran became angry over comments said to his wife, had a gun, and threatened to kill the people who made the comments.  The Veteran's wife reportedly called the police, as she was concerned the Veteran would harm himself or someone else.  See, e.g., August 2015 Dr. S.P.S. psychoeducational report; October 2010 wife statement; September 2010 videoconference hearing testimony.  However, the evidence of record indicates this incident occurred prior to the appeal period currently before the Board, and although the evidence of record indicates the Veteran is overprotective of his wife, the totality of the evidence of record does not indicate any such potential incidents of violence since the one described.  See August 2015 Dr. S.P.S. psychoeducational report (indicates incident occurred ten years ago); April 2015 VA BH psychologist follow-up note (Veteran is overly protective of his wife); September 2010 videoconference hearing testimony (Veteran states the incident occurred "years ago," and that he learned to control his actions).  Although the Veteran testified before the Board in August 2016 that he gets angry easily and loses his temper, and that he and his wife argue a lot, neither the Veteran nor his wife have expressed concerns that the Veteran may pose a danger to his wife.  Further, the Veteran's VA treatment records throughout the appeal period have consistently indicated the Veteran has denied homicidal ideation, and that no homicidal ideation was apparent or identified upon examinations.  Accordingly, the Board finds the Veteran's anger, irritability, and hypervigilance more nearly approximate impaired impulse control as contemplated in the schedule of ratings for mental disorders for a 70 percent rating, and not a persistent danger of hurting others as contemplated for a 100 percent disability rating.

Therefore, the Board has considered the Veteran's claim, and the lay and medical evidence of record, and concludes that based upon the totality of the evidence of record, the Veteran's level of social and occupational impairment due to the symptoms of his service-connected PTSD warrant a rating of 70 percent, but no higher, from October 14, 2009.  The Board finds total occupational and social impairment was not shown, and the evidence of record more closely approximates the criteria for a 70 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, entitlement to a disability rating of 70 percent, but no higher, from October 14, 2009 for PTSD is granted.

      Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's PTSD is manifested by nightmares, sleep disturbances, intrusive memories, flashbacks, avoidance of talking or thinking about his trauma, anger, irritability, hypervigilance, depression, anxiety, worry, obsessive-compulsive like traits, possible hallucinations, feelings of detachment from others, suicidal ideation, and social withdrawal.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  

Accordingly, the Board has concluded that referral of this matter for extraschedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the Veteran's only service-connected disability is PTSD.  Accordingly, the Board finds this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

      Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

      Analysis

The Veteran's only service-connected disability is PTSD.  In accordance with the decision above, the Veteran's PTSD is rated 70 percent disabling as of October 14, 2009.  Accordingly, the Veteran has met the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) as of October 14, 2009.

The Veteran contends he is unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.  See April 2012 VA Form 21-8940; November 2009 VA Form 21-8940.

The evidence of record indicates that following high school, the Veteran took some engineering classes, and obtained an Associate's Degree in accounting.  See, e.g., August 2015 Dr. S.P.S. psychoeducational report; May 2010 VA social work initial evaluation note; October 2009 VA mental health progress note; May 2009 VA examination report.  

Following active duty service, the Veteran worked for 17 years testing coal samples, until the company went out of business.  See May 2009 VA examination report.  The Veteran has reported that he sat alone, and one person would come by once a day to drop off samples; otherwise, the Veteran had no significant contact with others.  See August 2015 Dr. S.P.S. psychoeducational report.  The Veteran reported he then worked briefly in steel manufacturing for less than one year, but it was extremely physically challenging.  See id.  

The Veteran then worked full-time for over 20 years as a corrections officer, working his way up to the rank of captain, and retired in 2007.  See, e.g., May 2009 VA examination report.  The Veteran reported his rank of captain was essentially the shift commander.  The Veteran worked with a group of people as part of a Community Emergency Response Team (CERT).  Dr. S.P.S. indicated this was probably not altogether different than the unit with which the Veteran served in Vietnam.  The Veteran reported that as part of this job he had problems with confined spaces, but sitting in offices was adequate.  The Veteran reported that he supervised 130 inmates on each side of a cell block, and that he was never attacked , but involved in managing some scuffles.  The Veteran worked second shift for 16 years.  See August 2015 Dr. S.P.S. psychoeducational report.  The Veteran reported he took tests and moved up in rank to get out of that environment, and that he was better able to cope in his office job for the last 10 years he worked.  See August 2016 videoconference hearing testimony.  The Veteran has reported that during his job as a corrections officer he had more stress from his fellow employees than the inmates in his supervisory role due to "strong heads," and that he had some verbal confrontations.  See August 2016 videoconference hearing testimony.  

During the September 2010 hearing before the Board, the Veteran testified that he stopped working his corrections job because he could not take the pressure, the people and being in a crowded area.  The Veteran stated he did not like this job, but it was all he could do to support his family.  Upon the August 2015 evaluation with Dr. S.P.S., the Veteran reported he accepted early retirement from his corrections position, and Dr. S.P.S. stated that deeper exploration suggested that stress from work likely exacerbated the Veteran's symptoms which he was unable to recognize at the time.  

The Veteran has reported that after he retired, his PTSD symptoms really worsened.  See August 2016 videoconference hearing testimony; see also October 14, 2009 VA mental health E&M interdisciplinary note (Veteran reported recently retired and noticed a worsening in symptoms).

As discussed above, the Veteran worked part-time driving a bus from October 2008 to November 2009.  The evidence of record indicates the Veteran left this position as he was concerned about the effects of his daytime fatigue due to his persistent sleep disturbances and nightmares, and he experienced increased hypervigilance, anxiety, stress, and irritability due to people sitting behind him, and due to the elderly passengers not always listening to him or following the rules.  The Veteran has reported he was concerned there would be an altercation with a passenger.  See, e.g., August 2016 videoconference hearing testimony; August 2015 Dr. S.P.S. psychoeducational report; April 2012 VA Form 21-8940; August 2011 VA examination report; September 2010 VA videoconference hearing testimony; November 2009 notice of disagreement; November 2009 VA Form 21-8940.

Upon a VA PTSD examination in May 2009, the VA psychological examiner estimated the Veteran's intellectual abilities to be at least within the upper limits of the average classification range, if not higher.  The VA examiner noted the Veteran had been able to demonstrate good adaptation and capacity for adjustment, given his strong work history where he was able to work well with others, demonstrate good performance, and experience no difficulties with being late, lost days, or threats of reprimands or terminations.  The VA examiner also noted the Veteran had reported interacting well with his coworkers and supervisors, though his difficulty with sleep and associated fatigue during the day sometimes caused him difficulty functioning at work.

In July 2015, the VA examiner who performed the VA psychiatric examinations in May 2009 and August 2011 reviewed the evidentiary record, to include the prior examination findings regarding the Veteran's occupational functioning.  The July 2015 VA examiner opined that the Veteran's bus driving job, and that job itself, was a problem for the Veteran, and noted the Veteran did not have such difficulty in his prior positions.  The July 2015 VA examiner stated that if the Veteran would work again, his success meeting job demands would depend on the type of work performed.  The VA examiner stated he would not recommend a driving job or any position where other individuals would be consistently seated behind the Veteran.  The examiner stated the Veteran would also be able to work if there was less contact with the general public.  The July 2015 VA examiner opined that given the Veteran's history and records, he did not consider the Veteran to be 100 percent unemployable.

In his August 2015 psychoeducational report, Dr. S.P.S. opined that the Veteran appeared to have been able to function temporarily at a basic level during his years of employment due to the unhealthy accommodations he made.  Dr. S.P.S. noted the Veteran spent 17 years in a job where he was mostly the only person in the location, isolating himself.  Further, he stated the Veteran's correctional facility position to some extent replicated the support and nature of a military unit.  Dr. S.P.S. opined that these accommodations are why the Veteran appeared to function without symptoms during periods of his work career.  However, Dr. S.P.S. stated he did not recommend the Veteran attempt to secure gainful employment, because the combination of his lower insight and increased PTSD symptoms suggested a high likelihood of severe problems with employment and multiple triggers that would greatly exacerbate the Veteran's symptoms. 

The Board finds that the totality of the evidence of record indicates the functional impairments caused by the Veteran's service-connected PTSD render him unable to secure or follow a substantially gainful occupation.  As discussed above, the Board finds the evidence of record indicates the Veteran's persistent nightmares and sleep disturbances result in daytime fatigue.  The Veteran's continued attempts to obtain or maintain control over the people and situations around him as a coping mechanism for his symptoms would likely cause strife with others, as these coping mechanisms can appear as rigid, controlling, and perfectionistic to others.  Further, the evidence of record indicates the Veteran's inability to maintain control would likely cause increased levels of symptoms such as anxiety, worry, stress, hypervigilance, and irritability in the Veteran, as well as potential ruminations over that which the Veteran finds distressful but cannot control.  The Veteran's stress and hypervigilance are likely to be increased further in situations involving multiple strangers and/or crowds.  Further, Dr. S.P.S. has opined that the Veteran's lower insight into his PTSD symptoms and effects and his increased PTSD symptoms suggest a high likelihood the Veteran would experience severe problems with employment and multiple triggers that would greatly exacerbate his symptoms.

Accordingly, based on the evidence of record and resolving reasonable doubt in the Veteran's favor, the Board finds the functional effects of his service-connected PTSD have rendered him unable to secure and follow a substantially gainful occupation since October 14, 2009.

However, the Board finds that referral to the Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis prior to October 14, 2009 is not warranted.  The Board notes that Dr. S.P.S. opined that the Veteran has been unable to secure and follow substantially gainful employment due to the severity of his PTSD symptoms since he left full-time employment.  However, the Board finds this conclusion is not supported by the contemporaneous evidence of record.  Upon VA examination in May 2009, the VA psychological examiner indicated the Veteran was able to demonstrate good adaptation and capacity for adjustment.  This is further supported by the Veteran's statements that he experienced verbal confrontations during his job as a corrections officer, but this was in his role as a supervisor and with other coworkers due to their "strong heads," not related to his PTSD symptoms.  Further, Dr. S.P.S. indicated the Veteran had been able to function effectively in positions in which the Veteran could accommodate his PTSD symptoms, such as a job where he worked mostly by himself, and a job which mirrored a military unit structure and support, which the Board finds is supported by the fact the Veteran was able to work his way up in rank to a supervisory position as a corrections officer, and reported no reprimands or issues with supervisors or coworkers due to his PTSD symptoms.  

Although the Veteran has reported that he had difficulty with his part-time job driving a bus due to his PTSD symptoms, the Veteran has reported that he chose to leave that job in November 2009 because he felt he would have issues due to his fatigue and/or other PTSD symptoms.  The evidence of record does not indicate the Veteran required any concessions due to his PTSD symptoms, or that the Veteran experienced any reprimands or issues with passengers during that employment.  See, e.g., February 2009 VA Form 21-4192.  Further, the July 2015 VA psychological examiner opined that the bus driving job itself was a problem for the Veteran, not that the Veteran's PTSD precluded all forms of employment.  VA treatment records indicate the Veteran reported an increase in his PTSD symptoms in October 2009, and accordingly was thinking of leaving his bus driving job at that time.  See, e.g., October 2009 VA mental health progress note; October 2009 VA mental health E&M interdisciplinary note.  

Finally, the Veteran has stated he took the part-time bus driving job to get himself out of the house, and as such a position would be less stressful than his corrections employment.  However, he has not indicated that he was unable to find or maintain full-time employment following his retirement due to his PTSD.  See, e.g., September 2010 videoconference hearing testimony.  The Veteran has stated he became too disabled to work due to his PTSD in November 2009.  See April 2012 VA Form 21-8940; November 2009 VA Form 21-8940.  

Accordingly, the Board finds that referral to the Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis prior to October 14, 2009 is not warranted.

      Special Monthly Compensation

Finally, special monthly compensation (SMC) at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  When a veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley v. Peake, 22 Vet. App. 280 (2008)).  

Here, although the Veteran has been awarded entitlement to TDIU based solely on his service-connected PTSD, at this time he does not receive schedular disability ratings for other conditions.  Therefore, the Board finds the issue of entitlement to SMC at the housebound rate has not been raised.


ORDER

Entitlement to a disability rating of 70 percent, but no higher, from October 14, 2009 for PTSD is granted subject to the laws and regulations governing monetary benefits.

Entitlement to a TDIU from October 14, 2009 is granted subject to the laws and regulations governing monetary benefits.



___________________________
MICHAEL LANE
Veterans Law Judge
Board of Veterans' Appeals

___________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals




___________________________
S. HENEKS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


